              Case 1:19-cv-01304-BAM Document 20 Filed 09/03/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     SHARON LAHEY
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: 415-977-8963
 6   Facsimile: 415-744-0134
     E-mail: Sharon.Lahey@ssa.gov
 7
 8   Attorneys for DEFENDANT

 9
                                      UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                  FRESNO DIVISION
12
                                                     )
13   SAM QUINTANA,                                   )   CASE NO. 1:19-cv-01304-BAM
                                                     )
14          Plaintiff,                               )   STIPULATION AND ORDER
                                                     )
15          vs.                                      )   NUNC PRO TUNC FOR EXTENSION OF
                                                     )   TIME TO RESPOND TO OPENING BRIEF
16                                                   )
     ANDREW SAUL,
       Commissioner of Social Security,              )
17                                                   )
            Defendant.                               )
18                                                   )
19          Sam Quintana (“Plaintiff”), and Andrew Saul, Commissioner Of Social Security (“Defendant”),
20   hereby stipulate, subject to the approval of the Court extend the time for Defendant to respond to
21   Plaintiff’s opening brief until October 1, 2020. Any reply will be due on or before October 16, 2020.
22   Defendant’s response was originally due on July 17, 2020. This is the first extension of time requested
23   in the above-captioned matter. Defense counsel apologizes to the Court and opposing counsel for the

24   untimeliness of this request. The counsel of record for Defendant, Ben A. Porter, Esq., retired from the

25   agency this past June of 2020. At the time Mr. Porter left the agency, he had two cases pending with the

26   same last name as Plaintiff. As a result, his office inadvertently overlooked the above-captioned matter

27   and did not re-assign the case. When the office realized its oversight, it assigned the matter to the

28   undersigned defense attorney who requires additional time to adequately address the issue that Plaintiff

     DEF.’S EOT & ORDER                       1                     CASE NO. 1:19-cv-01304-BAM
              Case 1:19-cv-01304-BAM Document 20 Filed 09/03/20 Page 2 of 2


 1
     raises in his opening brief. The parties further stipulate that the scheduling order in the above-captioned
 2
     matter be modified accordingly.
 3
                                                   Respectfully submitted,
 4
     Dated: September 1, 2020                      PEÑA & BROMBERG, PLC
 5
 6
                                                   By: /s/ Jonathan O. Peña*
 7                                                 JONATHAN O. PEÑA
                                                   (*Authorized as to form by e-mail on September 1, 2020)
 8                                                 Attorneys for Plaintiff
 9
     Dated: September 1, 2020                      McGREGOR W. SCOTT
10                                                 United States Attorney
11                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
12
13                                                 By:    /s/ Sharon Lahey
14                                                 SHARON LAHEY
                                                   Assistant Regional Counsel
15
                                                      ORDER
16
17          Generally, requests for Court-approved extensions of time brought after the required filing date
18   are looked upon with disfavor. Local Rule 144(d). Based upon the representations of counsel, however,
19   good cause supports the belated request. Accordingly, Defendant’s request for an extension of time to
20   respond to Plaintiff’s Opening Brief is GRANTED. Defendant shall file a response to the Opening Brief
21   on or before October 1, 2020. Plaintiff shall file any reply on or before October 16, 2020. All other
22   deadlines are modified accordingly. No further extensions of time shall be granted absent a
23   demonstrated showing of good cause.
     IT IS SO ORDERED.
24
25      Dated:     September 2, 2020                          /s/ Barbara    A. McAuliffe            _
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28

     DEF.’S EOT & ORDER                       2                     CASE NO. 1:19-cv-01304-BAM
